In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
                ___________________________
                     No. 02-22-00235-CV
                ___________________________

IN RE BRIAN DOUGLAS BLANKENSHIP AND STAN KOCH & SONS
                TRUCKING, INC., Relators



                       Original Proceeding
          431st District Court of Denton County, Texas
                  Trial Court No. 21-4826-431


        Before Bassel, J.; Sudderth, C.J.; and Birdwell , J.
              Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered Relators’ “Emergency Motion for Stay and Petition

for Writ of Mandamus” and the response and is of the opinion that relief should be

denied.   Accordingly, Relators’ petition for writ of mandamus and motion for

emergency relief are denied.

                                                  Per Curiam

Delivered: July 1, 2022




                                        2